DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al (Fig. 24).
Morimoto et al (Fig. 24) discloses an amplifier circuit comprising a first amplifier stage (230) having an output (output of 230), a second amplifier stage (270a-270c) having an input (gate terminal of 270a) electrically coupled to the output (drain terminal of 230) of the first amplifier stage (230) by way of a matching network (220b) and the second amplifier stage (270a-270c) including a first transistor (270a) and a second transistor (270b) in series with each other and the second amplifier stage (270a-270c) operable in a first mode (when the signal Vg3 is high) and a second mode (when the signal Vg3 is low), and a bias circuit (265b) configured to bias the second transistor (270b) to operate in a linear region of operation (when the second transistor 270b is ON)  ) in the first mode (when the signal Vg3 is high) and the bias circuit (265b) configured to bias the second transistor (270b) as a switch (when the second transistor 270b is OFF) in the second mode (when the signal Vg3 is low).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Fig. 1) in view of Presti (Fig. 2).
Regarding claim 2, Yamamoto (Fig. 1) discloses an amplifier circuit comprising a first amplifier stage (13) having an output (output of 13), and a second amplifier stage (15) having an input (input of 15) which is electrically coupled to the output (output of 13) of the first amplifier stage (13) by way of a matching network (14). As described above, Yamamoto (Fig. 1) discloses all the limitations in claim 2 except for that the internal structures of the second amplifier stage. Presti (Fig. 2) discloses an amplifier circuit (210a-210k) including a first transistor (210a) and a second transistor (210b) in series with each other and the amplifier stage (210a-210k) operable in a first mode (when the signal Vbias2 is high) and a second mode (when the signal Vbias2 is low), and a bias circuit (the element generating the voltage signal Vbias2) configured to bias the second transistor (210b) to operate in a linear region of operation (when the second transistor 210b is ON)  ) in the first mode (when the signal Vbias2 is high) and the bias circuit (the element generating the voltage signal Vbias2) configured to bias the second transistor (210b) as a switch (when the second transistor 210b is OFF) in the second mode (when the signal Vbias2 is low). It would have been obvious to substitute Presti’s amplifier stage (210a-210k in Fig. 2 of Presti) in place of Yamamoto’s second amplifier stage (15 in Fig. 1 of Yamamoto) since Yamamoto (Fig. 1) discloses a generic second amplifier stage thereby suggesting that any equivalent amplifier stage would have been usable in Yamamoto’s reference.
Regarding claim 7, wherein the second amplifier stage (210a-210k) includes a third transistor (210c) in series with the second transistor (210b).

Regarding claim 11, Yamamoto (Fig. 1) in view of Presti (Fig. 2) further comprising a class F output matching network (220) electrically connected to an output (drain terminal of 210k) of the second amplifier stage (210a-210k).
Regarding claim 12, Yamamoto (Fig. 1) in view of Presti (Fig. 2) further comprising a class AB output matching network (220) electrically connected to an output (drain terminal of 210k) of the second amplifier stage (210a-210k).
 Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Fig. 1) in view of Presti (Fig. 2) in further view of Oliaei (Fig. 3).
Yamamoto (Fig. 1) in view of Presti (Fig. 2) discloses all the limitations in claim 8 except for that the first amplifier stage includes two transistors in series with each other. Oliaei (Fig. 3) discloses an amplifier circuit comprising a first amplifier stage (110) includes two transistors (202, upper transistor) in series with each other. It would have been obvious to substitute Oliaei’s first amplifier stage (202, upper transistor in Fig. 3 of Oliaei) in place of Yamamoto’s first amplifier stage (13 in Fig. 1 of Yamamoto) since Yamamoto (Fig. 1) discloses a generic first amplifier stage thereby suggesting that any equivalent first amplifier stage would have been usable in Yamamoto’s reference.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
Claims 13-21 are allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842